 1                          UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF CALIFORNIA
 2
 3   DAVID DIAZ, an individual, on behalf of ) Case No. 1:19-cv-00149-LJO-SKO
     himself and all members of the putative      )
 4   class,                                       ) CLASS ACTION
                                                  )
 5                                                ) ORDER FOR REMAND
                  Plaintiff,                      )
 6                                                )
            v.                                    )
 7                                                )
                                                  )
 8   SUN-MAID GROWERS OF                          )
     CALIFORNIA, a California Corporation; )
 9   and DOES 1 through 100, inclusive,           )
                                                  )
10                Defendants.                     )
                                                  )
11
            On May 6, 2019, Plaintiff David Diaz (“Plaintiff”) filed a Motion for Leave to Amend.
12
     ECF No. 15. For the reasons stated in the Court’s Memorandum Decision and Order
13
     Granting Plaintiff’s Motion to Amend, ECF No. 29, which is hereinafter incorporated by
14
     reference,
15
           IT IS HEREBY ORDERED THAT:
16
           1.     Plaintiff’s Motion for Leave to Amend, ECF No. 15, is GRANTED;
17
18         2.     The First Amended Complaint, ECF No. 30, is deemed the operative
19                complaint;
20
           3.     The Court hereby REMANDS this entire action back to Fresno County
21
                  Superior Court.
22
23
     IT IS SO ORDERED.
24
25      Dated:    August 5, 2019                      /s/ Lawrence J. O’Neill _____
                                            UNITED STATES CHIEF DISTRICT JUDGE
26
27
28
                                                  1
     ________________________________________________________________________
                                           ORDER FOR REMAND
